Stephens, J.
¶29 (dissenting) — Judy Deggs, acting as personal representative, brought a wrongful death action under RCW 4.20.010 within three years of the death of her father, Ray Sundberg. The majority does not doubt that Deggs’s statutory action was timely filed, but it holds that any claim was barred because the statute of limitations ran on her father’s personal injury claims before he died. I respectfully dissent. The majority’s holding is contrary to Washington’s wrongful death statute, which was enacted to allow a freestanding cause of action for family members that cannot arise before the death of their loved one. The majority’s sole justification for undermining the statute is reliance on precedent—more specifically, on the holding of a single case we subsequently recognized was wrong and have never extended. The majority agrees this precedent is incorrect, but sees no harm in perpetuating its topsy-turvy illogic. I do. I would overrule Calhoun v. Washington Veneer Co., 170 Wash. 152, 15 P.2d 943 (1932), and disapprove of the dicta describing it in Grant v. Fisher Flouring Mills Co., 181 Wash. 576, 581-82, 44 P.2d 193 (1935) and Johnson v. Ottomeier, 45 Wn.2d 419, 423, 275 P.2d 723 (1954). Adhering to the language and purpose of RCW 4.20.010, I would clarify that the timeliness of an inter vivos personal injury action by the decedent has no bearing on the viability of a wrongful death action brought by the personal representative. The statute authorizes a claim for wrongful death so long as the decedent’s death was “wrongful” in the sense that he had the right to bring a claim for injuries during life (regardless of whether he did so), and so long as no prior judgment or settlement and release bars the claim. If there *734are to be additional limitations on a wrongful death claim, the legislature, and not this court, should impose them.
ANALYSIS
¶30 Since before statehood, Washington has provided a statutory cause of action for wrongful death, in language substantially similar to current RCW 4.20.010:
When the death of a person is caused by the wrongful act, neglect, or default of another his or her personal representative may maintain an action for damages against the person causing the death; and although the death shall have been caused under such circumstances as amount, in law, to a felony.
Though a wrongful death action “derives from the wrongful act causing the death, rather than from the person of the deceased,” Johnson, 45 Wn.2d at 423, it is entirely separate and distinct from any personal injury action that arises from the same set of facts and survives to the decedent’s estate under RCW 4.20.060. See 6 Washington Practice: Washington Pattern Jury Instructions: Civil 31.01, at 331-32 (6th ed. 2012) (WPI) (identifying separate survival and wrongful death claims, the former for injuries personal to the decedent and the latter for losses to specified beneficiaries); see also Estate of Yaeko Otani v. Broudy, 151 Wn.2d 750, 755, 92 P.3d 192 (2004) (noting that “wrongful death and survival actions can be distinguished in that the wrongful death statutes govern postdeath damages of the deceased and the survival statutes govern predeath damages”).
¶31 A wrongful death cause of action accrues, and the applicable statute of limitations therefore commences, no sooner than upon the death of the personal representative’s decedent—the first point in time at which a plaintiff entitled to bring the action may be appointed. See Dodson v. Cont’l Can Co., 159 Wash. 589, 596, 294 P. 265 (1930). The limitation period is further subject to a discovery rule. See White v. Johns-Manville Corp., 103 Wn.2d 344, 353, 693 *735P.2d 687 (1985) (holding that action “ ‘accrues’ at the time the decedent’s personal representative discovered, or should have discovered, the cause of action,” and that whether death marks that time “is a question for the trier of fact”); accord Atchison v. Great W. Malting Co., 161 Wn.2d 372, 379, 166 P.3d 662 (2007) (refusing to toll statute of limitations based on beneficiary’s minority before being appointed personal representative, and recognizing that “[w]hile wrongful death actions clearly accrue at the time of death, thus commencing the time for filing, the statute of limitations can be tolled by personal disability or minority”).12
¶32 Liability for wrongful death arises only when death is “wrongful.” A long line of authority recognizes a limitation on the statutory cause of action: “that the wrongful act or default must be of such character as would have entitled *736the injured person to maintain an action and recover damages, had not death ensued; stated conversely, if the deceased never had a cause of action, no right of action accrues under the wrongful death statute.” Upchurch v. Hubbard, 29 Wn.2d 559, 564, 188 P.2d 82 (1947) (citing Ryan v. Poole, 182 Wash. 532, 47 P.2d 981 (1935)). This limitation expresses the requirement that the death be actionable, i.e., that there be a “subsisting cause of action.” See, e.g., Ostheller v. Spokane & Inland Empire R.R. Co., 107 Wash. 678, 688, 182 P. 630 (1919) (no cause of action due to decedent’s contributory negligence); Hart v. Geysel, 159 Wash. 632, 633, 636-37, 294 P. 570 (1930) (no cause of action where decedent consented to prize fight); Welch v. Creech, 88 Wash. 429, 435, 444, 153 P. 355 (1915) (no cause of action where defendant acted in self-defense). The court in Johnson described this category of cases imposing a limitation on wrongful death actions as distinct from a second category involving “situations in which, after receiving the injuries which later resulted in death, the decedent pursued a course of conduct which makes it inequitable to recognize a cause of action for wrongful death.” 45 Wn.2d at 422-23. Into this category fall cases in which the decedent during life pursued a personal injury action and gave the wrongful death defendant “an effective release and satisfaction.” Id. at 423 (citing Brodie v. Wash. Water Power Co., 92 Wash. 574, 159 P. 791 (1916)). Notably, the court described this category as based on “equitable principles” rather than the wrongful death statute itself. Id. Johnson placed Calhoun in the second category, deriving the “rule” from Calhoun that the majority applies here: no action for wrongful death can be brought if the statute of limitations on any personal injury action the decedent could have brought ran before his death. See id.
¶33 This characterization of Calhoun was certainly an exercise in revisionist history. The actual holding in Calhoun was that the wrongful death claim was dependent on the personal injury claim and was untimely:
*737Appellant did not have a cause of action against respondent because of the death of her husband, but because of the negligence of respondent. The negligence was the cause; the death was the result. Under the statute, the claim for damages accrued, if at all, at the time of the injury to Claude Calhoun.
170 Wash. at 160.
¶34 Almost immediately, this court in Grant recognized the error in Calhoun’s reasoning:
Respondent contends that [Calhoun] lays down the rule that the action for wrongful death accrues when the deceased person sustained injury through the negligence of the party charged. There is language in the opinion susceptible of that construction, but to so construe the decision brings it in direct conflict with the case of Dodson .... In view of the facts in the Calhoun case, we think that decision can, and should, be so interpreted as to avoid conflict with the decision in the Dodson case.
181 Wash. at 581. Thus, the court in Grant distinguished Calhoun on its facts instead of overruling it.13 In so doing, it placed Calhoun, as well as Brodie, in the category of cases requiring a “subsisting cause of action,” and made no reference to any category of cases based on “equitable principles.” Id. at 580-81. That further revision of categories and recasting of the rule in Calhoun came in Johnson, perhaps in an attempt to make Grant as well as Calhoun square with our precedent. Johnson, 45 Wn.2d at 422-23.
¶35 By the time the rule in Calhoun reached the Court of Appeals below, confusion about how to explain it was appar*738ent. Lacking a consistent description, the court took a new tack and characterized the rule as resting on “preemption”:
Here, under Calhoun and Grant, the accrual of the wrongful death action was preempted by either the earlier judgment against ACL [Asbestos Corporation Limited14] or the expiration of the statute of limitations on Sundberg’s underlying claims against the rest of the respondents.
Deggs v. Asbestos Corp. Ltd., 188 Wn. App. 495, 508, 354 P.3d 1, review granted, 184 Wn.2d 1018, 361 P.3d 746 (2015); see also id. at 500 (describing Calhoun and Grant as holding that “a decedent’s inaction as to his claims during his lifetime can preempt the accrual of a personal representative’s wrongful death cause of action”).
¶36 It is important to trace this path since Calhoun to underscore that we do not know what its rule is actually premised on—whether accrual, equity, preemption, or something else. The majority, understandably, does not attempt to settle the confusion or to justify the correctness of the rule ascribed to Calhoun.15 The majority admits that Calhoun, Grant, and Johnson erroneously “grafted onto our wrongful death statute broadly procedural limitations that the English Parliament, not our legislature, adopted.” Majority at 728.16 But, the majority’s disinterest in making sense of Calhoun, Grant, and Johnson makes it all the more remarkable to *739insist on adhering to this precedent. It rings hollow to suggest we are dealing with “well-established precedent,” id. at 733, and are being asked to abandon a clear limitation on wrongful death claims adopted almost a century ago. See id. at 719. When all is said and done, this court has been unable to describe the Calhoun “rule” the same way twice. And until today, we have never applied it. The “settled expectations” the majority seeks to protect, id. at 729 n.9, simply do not exist.
¶37 I would put an end to Calhoun’s nonsensical rule right now. Our approach to abandoning erroneous precedent is more flexible than the majority allows. “[W]e can reconsider our precedent not only when it has been shown to be incorrect and harmful but also when the legal underpinnings of our precedent have changed or disappeared altogether.” W.G. Clark Constr. Co. v. Pac. Nw. Reg’l Council of Carpenters, 180 Wn.2d 54, 66, 322 P.3d 1207 (2014). We may reconsider precedent not only when other courts have interpreted a matter differently than we have, see majority at 732, but also when our own understanding of the law has changed. See Ralph v. Dep’t of Nat. Res., 182 Wn.2d 242, 343 P.3d 342 (2014).
¶38 Our understanding of the interplay between inter vivos personal injury actions, survival actions, and wrongful death actions has evolved since Calhoun, particularly with respect to questions of accrual and application of the statute of limitations. We have since recognized that the discovery rule applies to wrongful death claims and that its application turns on what the personal representative—not the decedent—knew or should have known in order to bring suit. White, 103 Wn.2d at 353; see Atchison, 161 Wn.2d at 380 (holding the tolling statute applies only to the person entitled to bring the wrongful death action, the personal representative).
¶39 More generally, recent case law has clarified the nature of statutes of limitations as distinguished from statutes of repose. “A statute of limitation bars a plaintiff *740from bringing an accrued claim after a specific period of time. A statute of repose terminates the right to file a claim after a specified time even if the injury has not yet occurred.” Wash. State Major League Baseball Stadium Pub. Facilities Dist. v. Huber, Hunt & Nichols-Kiewit Constr. Co., 176 Wn.2d 502, 511, 296 P.3d 821 (2013) (Wash. State MLB). “Usually, a cause of action accrues when the party has the right to apply to a court for relief.” 1000 Va. Ltd. P’ship v. Vertecs Corp., 158 Wn.2d 566, 575, 146 P.3d 423 (2006). Because only the personal representative has the right to bring a wrongful death claim, the claim cannot accrue before death. As Judge Stephen J. Dwyer wryly noted in his dissent below, there can be no personal representative “prior to the decedent actually bothering to die.” Deggs, 188 Wn. App. at 513 n.8. Because a statute of limitations cannot begin to run before a claim accrues, “Calhoun and Grant are inconsistent with more recent Supreme Court decisions, which have made clear that statutes of limitation cannot be applied so as to bar claims that have not yet accrued.” Id. at 515 (Dwyer, J., dissenting); cf. Restatement (Second) of Torts § 899 cmt. c (Am. Law Inst. 1979) (“since the cause of action does not come into existence until the death, it is not barred by prior lapse of time, even though the decedent’s own cause of action for the injuries resulting in death would be barred”).
¶40 The majority insists that the interpretation of the Calhoun rule in Grant does not run afoul of our modern statute of limitations decisions because
Grant did not hold that the statute of limitations on a wrongful death suit can lapse before the wrongful death cause of action accrued. Instead, it held there was an exception to the rule that the wrongful death cause of action accrues at death: there must be an existing cause of action in the deceased at the time of death, and this principle applied to statutes of limitation.
Majority at 731. In fact, this was not the holding in Grant. The court never suggested the wrongful death claim accrued at some point other than upon death. See Grant, 181 *741Wash. at 580. And, it emphatically recognized that the statute of limitations did not begin to run until that time. Id. It disapproved of Calhoun’s language to the contrary. Id. at 581. The wrongful death claim in Grant was undoubtedly timely.
¶41 Instead, what Grant held—erroneously based on its new interpretation of Calhoun—is that a wrongful death claim is entirely extinguished if the statute of limitations ran on an accrued personal injury claim before the decedent’s passing. Id. at 581-82. Viewed in light of the language of our modern cases, this describes a judicially imposed statute of repose on wrongful death claims. “A statute of repose terminates the right to file a claim after a specified time even if the injury has not yet occurred.” Wash. State MLB, 176 Wn.2d at 511. If a claim does not accrue within the period of the statute of repose, the prospective plaintiff loses the right to file that claim. See id.; 1000 Va., 158 Wn.2d at 575.
¶42 By embracing the Calhoun rule as interpreted in Grant, the majority for the first time applies this judicially created statute of repose to cut off a wrongful death claim before it accrues.17 This is harmful on multiple levels. First, courts have no authority to create statutes of repose. Only the legislature, able to fully consider the social costs and benefits of cutting off meritorious claims in favor of finality, may do so. It has not imposed a repose period on wrongful death claims. To the contrary, the legislature early on removed limiting language from the original wrongful death statutes that tied wrongful death claims to whether *742the decedent might have maintained an action had he lived. See Johnson, 45 Wn.2d at 426. We should adhere to the statute’s plain language.
¶43 Second, consider the inherent harm in cutting off a remedial cause of action for dependents based on nothing more than their loved one’s inaction during life. See RCW 4.20.010; Gray v. Goodson, 61 Wn.2d 319, 324, 378 P.2d 413 (1963) (noting “that the [wrongful death] statute, being remedial in nature, is to be liberally construed”). This is the unjust consequence of extending the “subsisting cause of action” notion beyond the relevant question of whether governing law gives the decedent the right to sue for injuries during his lifetime to embrace the irrelevant question of whether he timely did so. Nothing in the language of the wrongful death statute expresses this limitation. The only requirement is that the death be “wrongful.” Ryan, 182 Wash. at 535-38 (explaining the subsisting cause of action requirement traces to “ ‘wrongful act or neglect’ ” language in the statute (internal quotation marks omitted) (quoting Ostheller, 107 Wash. at 681)).
¶44 It is telling that the majority does not adopt Johnson’s description of Calhoun and Grant as reflecting “equitable principles,” Johnson, 45 Wn.2d at 423, because there is nothing equitable in this. I can think of no other context in which the mere failure to bring suit is regarded as blameworthy conduct comparable to seeking a second recovery after the defendant has been released. See id. (describing Brodie, 92 Wash. 574, as equitable bar to claim where decedent gave defendant effective release and satisfaction). Nor am I aware of any other context in which equity has been relied on to shorten, rather than extend, a statutory limitation period, much less to extinguish a cause of action before it can accrue.
¶45 When we set aside the distracting worry about the possibility of Deggs obtaining a double recovery, see supra note 12, and focus on the rule that is being applied to dismiss this wrongful death claim, it is apparent that the *743majority’s holding perpetuates a significant injustice. Barring a wrongful death claim based on expiration of the statute of limitations on a separate personal injury claim the decedent could have brought during life contradicts RCW 4.20.010 and undermines its remedial purpose. The rule derived from Calhoun, which the majority applies for the first time in this case, is both incorrect and harmful, and should be put to rest.
CONCLUSION
¶46 I would overrule Calhoun and disapprove of the dicta recasting it in Grant and Johnson. Deggs’s wrongful death action is not barred by expiration of the statute of limitations applicable to inter vivos personal injury claims. The action was timely commenced within three years of Sandberg’s death.18 Whether the action, or claims against certain defendants, is barred under other principles is not before us. If there are grounds to disallow Deggs’s wrongful death action based on Sundberg having already recovered from any of these defendants, I trust those arguments either can be addressed on remand or have already been addressed or abandoned. I would reverse the Court of Appeals and remand to the trial court for further proceedings.
Madsen, C.J., and Johnson and Wiggins, JJ., concur with Stephens, J.
Reconsideration denied November 22, 2016.

 The majority observes that “courts around the country are currently split on when the statute of limitations on a wrongful death action accrues and on whether a judgment in a personal injury case arising out of the same set of facts bars a subsequent wrongful death action.’’ Majority at 732. I fail to see why this matters. Whatever the state of the law might be in other jurisdictions, there is no split of authority in Washington on the question of accrual. Our cases from Dodson through Atchison make clear that the statutory action under RCW 4.20.010 accrues at the time of death, subject to tolling.
As for whether a prior recovery in a personal injury action may bar the claim, that is not an issue before us, contrary to the majority’s suggestions. See id. (characterizing bar due to prior recovery as one of the “critical issues before us’’); see also id. at 728-29 (purporting to leave open the possibility of overruling Calhoun in a different case, but not here, “where the deceased knew of the injury, sued, and either settled with or won against all the named defendants’’). While the specter of “double recovery’’ floats about this case, nothing in the record shows that Sundberg recovered judgment against any of the defendants to this action or executed a contractual release in their favor. Nor have the defendants raised arguments based on issue or claim preclusion in this court. Moreover, whether this wrongful death action is barred under legal, contractual, or equitable principles based on Sundberg’s prior recovery presents an entirely different question from whether it is barred by the rule in Calhoun. Finally, where the possibility of double recovery exists between a claim personal to the decedent and a wrongful death claim, we have addressed it by tailoring damages, not by barring a timely wrongful death claim. See Criscuola v. Andrews, 82 Wn.2d 68, 70-71, 507 P.2d 149 (1973) (refusing to disallow overlapping survival and wrongful death actions, and instead avoiding double recovery by limiting lost income in survival action to net accumulations); WPI 31.01 cmt. at 336 (recognizing that same recovery may be allowed under survival and wrongful death statutes and “[c]are must be taken to avoid allowing a double recovery’’).


 The court in Grant said Calhoun was factually similar to Flynn v. New York, New Haven, & Hartford R.R. Co., 283 U.S. 53, 51 S. Ct. 357, 75 L. Ed. 837 (1931), the only difference being that the decedent in that case died without bringing any personal injury action. Grant, 181 Wash. at 582. The court did not consider that Flynn, which concerned a statute quite different from our wrongful death act, rested on a determination that the wrongful death claim was derivative of the personal injury claim—a proposition this court has rejected. See Johnson, 45 Wn.2d at 423-24.


 As noted, the record does not show that judgment was entered against Asbestos Corporation Limited. Deggs represents that there was no judgment, nor a release. Deggs’ Suppl. Br. at 2 n.1.


 I believe the majority adds to the confusion by simultaneously rejecting Calhoun's view that a wrongful death claim may accrue before death and embracing “an exception to the rule that the wrongful death cause of action accrues at death’’ premised on Grant, but contrary to Johnson. Majority at 731.


 As the court in Johnson noted, former wrongful death statutes contained language traceable to the Fatal Accidents Act 1846, 9 & 10 Vict. c. 93 (Eng.) (Lord Campell’s Act), limiting claims to “cases where the decedent ‘might have maintained an action had he lived, against the latter [tort-feasor], for an injury caused by the same act or omission.’ Laws of 1873, chapter 58, § 656, p. 169; Code of 1881, chapter 61, § 717, p. 149." 45 Wn.2d at 426 (alteration in original). We described the removal of this exclusionary language by the legislature as a “deliberate act.’’ Id. at 427.


 Even as the majority applies Calhoun today to dismiss Deggs’s wrongful death action, it wants to leave open the possibility that it would not apply the same rule to facts the court in Calhoun contemplated. Compare majority at 728-29 (suggesting rule may be harmful where no personal injury claim is brought and dependents are left destitute), with Calhoun, 170 Wash. at 154, 160 (acknowledging plaintiff’s allegation that he did not know dangerous character of exposure by date claim accrued; dismissing based on accrual). See also Grant, 181 Wash. at 581-82 (suggesting no difference between Calhoun (personal injury claim brought) and Flynn (no personal injury claim brought)). The majority’s limiting language appears to be merely palliative dicta.


 The parties agree that the general, three-year limitation period in RCW 4.16.080 applies in this case. Washington’s wrongful death act does not contain its own statute of limitations. In a different case pending before this court, we must decide whether the special statute of limitations in RCW 4.16.350 applies to wrongful death claims involving health care negligence. See Fast v. Kennewick Pub. Hosp. Dist., 185 Wn.2d 1001, 366 P.3d 1244 (2016) (granting review).